Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 1 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 2 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 3 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 4 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 5 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 6 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 7 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 8 of 9
Case 19-12290-elf   Doc 59   Filed 02/03/20 Entered 02/03/20 11:28:26   Desc Main
                             Document      Page 9 of 9
